Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 3/8/2021 have been fully considered but they are not persuasive.

Applicant’s arguments are based on the newly provided amendments and are addressed with the rejections provided.  Nevertheless, Applicant’s arguments of “Garud describes the transfer of a single data stream from a measurement device (cf. FIG. 4 of Garud: „image from camera “to the „image and video acquisition module 210“). The data may be transferred as raw data or compressed data (JPEG images, MPG3 videos), see para. [0035]: “The image can be sent as a raw file without compression. Alternatively, the image can be compressed according to lossy or lossless image compression standards such as BMP or bitmap, JPEG ...” Raw data and compressed data are alternatives. Garud does not suggest to transfer two different data streams or to use two different data streams in different ways.” Examiner respectfully disagrees.  Guard teaches both transferring raw data and compressed data. Looking as Fig. 3 that The APC module is integrated in the digital microscope (para 24) and is connected to both the SDRAM and FLASH which is used to buffer and store the raw data that is not transmitted to the user computer i.e. two different data streams and used in two different ways one for buffering the raw data and one for displaying the processed image. Furthermore, The APC transmits the data to the user’s computer ether through the Ethernet or the video SerDes both of which compress the image data.
Additionally, claim 1 recites “each microscope sensor being configured to output, via its data output interface, the respective compressed data stream and a raw data stream comprising digital data that were not compressed or were compressed to a lesser extent than the compressed data stream”.  As such Applicant’s claim 1, both the streams are compressed.  Garud teaches para 35, “The image can be sent as a raw file without compression. Alternatively, the image can be compressed according to lossy or lossless image compression standards such as BMP or bitmap, JPEG ...” Here, Garud teach that the images can me sent as raw files without compression or alternatively as compressed according to lossy or lossless image.  As such Garud teaches both transmission of raw and compressed data.  Applicant’s limitation reads “the user computer and the microscope being connected such that the compressed data stream is transmitted from the microscope to the user computer in real-time whereas the raw data stream is not transmitted to the user computer in real-time;” Here, the raw data is not transmitted to the user in real-time.  The raw data is first buffered then compressed or processed and then transmitted to the user’s computer. Image processing of the raw data before being sent to the user is clearly taught by Garud para 35.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Garud US 20110122242 .
Regarding claim 1 Garud teaches A microscope system, comprising 

a microscope (Fig. 2#105) having at least one microscope sensor for examining a sample (Garud Fig. 3#120,365), 

wherein each microscope sensor comprises: a measurement device for recording sample signals, an analog-to-digital converter for converting recorded sample signals to digital data; and a data output interface, (Garud para 11 digital microscope camera)

a user computer, (Garud Fig.1 Computing device #10 and 20)

communicatively connected to said microscope for receiving data output via the data output interface of the microscope sensor, and (Garud Fig.3 in general and at least # 103, 302, 303, 345)

(Garud Fig.3 #300 implicit features of the digital microscope)

wherein each microscope sensor (Garud Fig.1 #120 or Fig.3 #365) comprises a data compression device, configured to produce a compressed data stream by compressing the digital data of the analog- to-digital converter; (Garud para 35, In operation, an analog signal is converted to a digital representation of an image. 

each microscope sensor being configured to output, via its data output interface, the respective compressed data stream and (Garud para 35; An image and video (i.e., a sequence of images) acquisition module 210 receives digital data representing an image from a slide on a stage.)


a raw data stream comprising digital data that were not compressed or were compressed to a lesser extent than the compressed data stream, (Garud para 35; The image can be sent as a raw file without compression.)

the user computer and the microscope being connected (Guard Fig.1) such that the compressed data stream is transmitted from the microscope to the user computer in real-time (Guard para 35, the image can be compressed according to lossy or lossless image compression standards) whereas the raw data stream is not transmitted to the user computer in real-time; (Guard para 35, The image can be sent as a raw file without compression.)
Looking as Fig. 3 that The APC module is integrated in the digital microscope (para 24) and is connected to both the SDRAM and FLASH which is used to buffer and store the raw data that is not transmitted to the user computer. The APC transmits the data to the user’s computer ether through the Ethernet or the video SerDes both of which compress the image data.

 a data memory connected to the microscope such that the raw data stream is transmitted to the data memory; (Garud para 35 and Fig.4 #135)

said user computer configured to calculate and present real-time images from the compressed data stream and (Garud Fig.1 #10, 20, 130, 140, 400,210 or 330, [implicit feature of all]) to read and process the raw data stream from the data memory, or a raw data stream derived therefrom from the data memory, for a subsequent data analysis. (Garud para 35; The image can be sent as a raw file without compression. The images can be temporarily stored or buffered in the APC module 400. Para 40; The image can be stored until further processing.) [Also para 35, Implicit feature, if it can be stored or buffered, it can be read and processed for display i.e. JPEG, bitmap…video]

Regarding claim 2, Garud teaches all of the limitations of claim 1 and further, wherein the data memory is connected to the at least one microscope sensor without the user computer being connected there between, as a result of which the user computer is not responsible for storing or transmitting the raw data stream to the data memory. (Garud Fig.1 #20 not 10 and also Fig.2 #135 or 130 and fig.3 SDRAM or FLASH)

Regarding claim 3, Garud teaches all of the limitations of claim 1 and further, wherein the user computer comprises a data input apparatus via which a user is able to make a selection from the real-time images, the user computer being configured, in accordance with a selection by a user, to load a portion of the raw data stream, corresponding to the selection, from the data memory and to process and output it. (Garud Fig1. #10 computing device, generally routine features of the computing device which do not lead to an unexpected technical effect.)

Regarding claim 4, Garud teaches all of the limitations of claim 1 and further, wherein the user computer is configured to store the received compressed data stream for processing and presentation in a volatile data memory, and not store the received compressed data stream in a non-volatile data memory, or store it only temporarily. (Garud Fig1. #10 computing device, generally routine features of the computing device which do not lead to an unexpected technical effect.)

Regarding claim 5, Garud teaches all of the limitations of claim 1 and further, wherein the data compression device is configured to produce the compressed data stream by lossy compression of the digital data of the analog-to-digital converter, and the raw data stream output at the data output interface is not lossy, or at least less lossy than the compressed data stream. (Garud para 35, the image can be compressed according to lossy or lossless image compression standards such as BMP or bitmap, JPEG or joint photographic experts group, GIF or graphic interchange format, or TIFF or tag image file format.)

Regarding claim 6, Garud teaches all of the limitations of claim 5 and further, wherein the microscope sensors are configured to store markers in the compressed data stream and in the raw data stream for the purposes of assigning which information in the compressed data stream corresponds to which information in the raw data stream, and the user computer being configured, in accordance with the selection by the user, to ascertain a portion of the raw data stream corresponding to the selection by the user with the aid of the markers. (Garud para 35, Furthermore, the video can be sent as a raw file or compressed according to lossy or lossless video standards such as MPG3 or motion picture experts group version 3, MPG4 or motion picture experts group version 4, WMV or Windows media video, Flash video, or the like.  The images can be temporarily stored or buffered in the APC module 400. ) All allow user to give file names for the data. Generally routing features of the computing device, generally commonplace.

Regarding claim 7, Garud teaches all of the limitations of claim 1 and further, wherein the microscope comprises a plurality of microscope sensors that differ in terms of their respective measurement device, and the data compression devices of the microscope sensors differ in dependence on a type of the respective measurement device. (Garud Fig.3 General features of a microscopes, spectral analysis gain control, Also Fig.2 magnification lenses, cameras… and 120 focus)

Regarding claim 8, Garud teaches all of the limitations of claim 7 and further, wherein the measurement device of one of the microscope sensors is configured for image recording (Garud Fig.2 #135), and the data compression device of said microscope sensor being configured for compressing image data, (Garud Fig.4 and para 35 image data can be compressed) and the measurement device of one of the other microscope sensors is configured for spectral data recording (Garud Fig.3 APC SD RAM or FLASH), and the data compression device of said microscope sensor is configured for compressing spectral data.(General features of a digital microscope)

Regarding claim 9, Garud teaches all of the limitations of claim 1 and further, wherein the data compression devices of the microscope sensors comprise programmable logic circuits programmed for compressing the digital data. (Garud Fig.4 and para 35 the image can be compressed according to lossy or lossless image compression standards such as BMP or bitmap, JPEG or joint photographic experts group, GIF or graphic interchange format, or TIFF or tag image file format.  Furthermore, the video can be sent as a raw file or compressed according to lossy or lossless video standards such as MPG3 or motion picture experts group version 3, MPG4 or motion picture experts group version 4, WMV or Windows media video, Flash video, from CMOS or the like.)  JPEG, GIF… are all programmable logic that that program logic circuits.

Regarding claim 10, Garud teaches all of the limitations of claim 1 and further, wherein at least one data compression device of the microscope sensors is configured to at least one of: use only a portion of sample images from recorded sample images for the compressed data stream, or reduce a bit depth of recorded sample signals to produce the compressed data stream. (Garud para 35; the image can be compressed according to lossy or lossless image compression standards such as BMP or bitmap, JPEG or joint photographic experts group, GIF or graphic interchange format, or TIFF or tag image file format.  Furthermore, the video can be sent as a raw file or compressed according to lossy or lossless video standards such as MPG3 or motion picture experts group version 3, MPG4 or motion picture experts group version 4, WMV or Windows media video, Flash video, or the like.) Bitmap has only two colors, black or white for reduced bit depth from color. 

Regarding claim 11, Garud teaches all of the limitations of claim 1 and further, wherein each microscope sensor comprises one of: separate cable connections for outputting the compressed data stream and the raw data stream, or a common cable connection for outputting the compressed data stream and the raw data stream, wherein at least one data splitter is provided between the microscope sensors and the user computer, (Garud Fig.1 #10 and 20) wherein the data splitter is configured to transmit the compressed data stream alone to the user computer and transmit the raw data stream alone to the data memory. (Garud Fig.4 #400 image from camera to display 140 [compressed data stream] and image from camera to storage device, Raw data para 35) Additionally (Fig.1# Microscope system to computing device10, 20, 40. And para 25, the medical records database 40 can be a network of storage devices operating as a storage network over a distributed platform.) 

Claim 12 is rejected using the same rejections as made to claim 1.

Regarding claim 13, Garud teaches all of the limitations of claim 12 and further, further comprising transmitting the raw data stream or a part thereof from the data memory to the user computer only when the recording of sample signals by the at least one measurement device has terminated and no more compressed data stream is transferred from the at least one microscope sensor to the user computer. (Garud Fig.1 #10 or #20 or #40 or FLASH or SDRAM or storage device 135.  All memory can be accessed when the microscope has stopped transferring the data stream)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422